Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 06/23/2022 has been entered. Claims 1-18 remain pending in the application.  Applicant’s amendments to the specifications and claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 04/04/2022.  New grounds of rejections necessitated by amendments are discussed below.
	
Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
Note that functional limitations are emphasized in italics hereinafter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shaw (US 20080218736 A1).
Regarding claim 1, Shaw teaches a sensor (abstract; Fig. 4a) for measuring an analyte using surface plasmon resonance (abstract teaches an the sensor is a fibre-optic evanescent wave surface plasmon sensor), comprising: 
an optical fiber (Figs 4a and 4b) including a core layer (406), and a plasmon resonance layer (claims 27-28 recite the fibre optic having a core and a sensing region, wherein the sensing surface is coated with an electrically conducting material, wherein at said sensing surface said core is sufficiently exposed to provide an evanescent field from light guided within the fibre to said conducting material to excite said plasmon in said conducting material for said sensing; i.e. the conductive material is interpreted as the plasmon resonance layer) which is formed to surround an outer surface of the core layer (claims 27-28 recite the fibre optic having a core and a sensing region, wherein the sensing surface is coated with an electrically conducting material ; claim 34 recite the conducting material comprises a substantially continuous film; Fig. 4b shows the sensing portion 405 of the optic fibre; thus it is implied that the conductive material is formed to surround at outer surface of the core layer) and on which the analyte is disposed (paragraph [0015] teaches that surface binding of a sensed substance; paragraph [0115] teaches bind studies performed, e.g. bovine serum albumin); 
an acoustic wave perturbation generator (Fig. 4a, acousto-optic modulator 104) connected to a light source (laser 102; paragraph [0091] teaches that Fig. 4a shows a fibre-optic based sensing system, wherein it is interpreted that the components of the fibre-optic based sensing system are all in connection to form the system, thus the laser 102 is in connection with the acousto-optic modulator 104) and a first side of the optical fiber (paragraph [0091] teaches that Fig. 4a shows a fibre-optic based sensing system, which is interpreted as the components are all in connection to form the system, thus the acousto-optic modulator 104 is in connection with the fibre optic 404, via collimating optics 402), capable of receiving a first mode generated by the light source and entering into the core layer (Fig 4a shows the acousto-optic modulator is capable of receiving light), and capable of generating acoustic wave perturbation to cause the first mode to move to the plasmon resonance layer before a second mode passing through the plasmon resonance layer is coupled to a surface plasmon mode in which the analyte is located (the acousto-optic modulator is inherently capable of generating acoustic wave perturbation to cause the claimed functional limitations because an acousto-optic modulator functions by generating an acoustic compression or rarefaction to cause a change in a refraction index of a material); and 
a detector (Fig. 4a, detector 114) capable of detecting the first mode passing through inside of the core layer.
If it is determined that Shaw fails to teach a plasmon resonance layer which is formed to surround an outer surface of the core layer, Shaw teaches that the said sensing device is provided with an electrically conducting material adjacent a total internal reflection (TIR) interface of said device such that an evanescent wave at said interface generates a plasmon excitation within said material, said plasmon excitation being modifiable by said sensed substance to modify said cavity ring-down characteristic (paragraph [0012]). Shaw teaches that surface binding of a sensed substance to the conducting material modifies a plasmon resonance (PR) excited by the evanescent field (paragraph [0015]). Shaw teaches the sensing device comprises a fibre optic cable modified to enable plasmon-based sensing (paragraph [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shaw to provide a plasmon resonance layer which is formed to surround an outer surface of the core layer. Doing so would utilize known structures of fiber optic surface plasmon sensors, which would have a reasonable expectation of providing the sensing portion 405 of the fibre optic 404 (Figs. 4a-4b) with a layer capable of sensing a desired analyte and thus improve the sensing capabilities of the overall sensor.
Note that the functional recitations that describe the sensor, the acoustic wave perturbation generator and the detector are given patentable weight to the extent which effects the structure of the claimed sensor. The prior art structure is capable of performing these functional limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Please see MPEP 2114.
Regarding claim 2, Shaw further teaches wherein the plasmon resonance layer is formed of a metallic colloid (paragraph [0130] teaches preparation of a continuous gold layer on a fibre optic sensor surface to provide an SPR effect; paragraph [0135] teaches gold colloids; paragraph [0118] teaches providing surface metallic particles deposited from a colloid preparation can be advantageously employed).
Regarding claim 3, Shaw further teaches wherein the plasmon resonance layer includes: a cladding layer formed to surround the outer surface of the core layer (paragraph [0042] teaches a sensing portion of the fibre optic cable comprising a cladding with reduced thickness), and a coating layer (paragraph [0042] teaches an overlying conductive material) on which the analyte is disposed (paragraph [0042] teaches interaction with a sensed material or substance), the coating layer being formed to surround an outer surface of the cladding layer (paragraph [0042] teaches an overlying conductive material, which implies the conductive layer surrounds an outer layer of the cladding layer).
Regarding claim 4, Shaw further teaches wherein the coating layer is formed of a metal film (paragraphs [0017]-[0020]).
Regarding claim 5, Shaw further teaches wherein the coating layer is formed of a plasmonic nanostructure (paragraph [0130] teaches that “SPR has also been observed in fluorescence from nanostructured gold and silver particles with the potential for use in biological detection in solution”; paragraph [0112] teaches gold surfaces were fabricated with gold nanoparticles).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw as applied to claim 1 above, and further in view of Chau et al. (US 20150211993 A1).
Regarding claim 8, Shaw further teaches wherein the plasmon resonance layer includes: 
a cladding layer formed to surround the outer surface of the core layer (paragraph [0042] teaches a sensing portion of the fibre optic cable comprising a cladding with reduced thickness); and a coating layer (paragraph [0042] teaches an overlying conductive material), the coating layer being formed to surround an outer surface of the cladding layer (paragraph [0042] teaches an overlying conductive material, which implies the conductive layer surrounds an outer layer of the cladding layer).
	While Shaw teaches that it will be recognized that, if desired, multiple sensor portions may be provided on a single cable (paragraph [0100]), Shaw fails to teach a plurality of coating layers spaced apart from each other by a predetermined distance, and formed to surround an outer surface of the cladding layer.
Chau teaches a fiber optic biosensor including an optical fiber (abstract). Chau teaches the optical fiber comprises a plasmon resonance layer (Fig. 6, layers of element 403, 404) includes: and a plurality of coating layers (Fig. 6, layers of element 403, 404) spaced apart from each other by a predetermined distance. Chau teaches the biosensor allows for analyzing the interactions of numerous nanomaterials with the corresponding analytes by using only one detection unit (paragraph [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shaw to incorporate the teachings of Chau to provide the a plurality of coating layers spaced apart from each other by a predetermined distance, and formed to surround an outer surface of the cladding layer. Doing so would improve the versatility of the sensor by allowing for numerous analytes to be analyzed by a single detection unit, as taught by Chau.
Regarding claim 9, Shaw further teaches wherein the plurality of coating layers are formed of a metal film (paragraphs [0017]-[0020]).
Regarding claim 10, Shaw further teaches wherein the plurality of coating layers are formed of a plasmonic nanostructure (paragraph [0130] teaches that “SPR has also been observed in fluorescence from nanostructured gold and silver particles with the potential for use in biological detection in solution”; paragraph [0112] teaches gold surfaces were fabricated with gold nanoparticles).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw as applied to claim 1 above, and further in view of Yang et al. (Yang et al., “Surface plasmon polariton generation using acousto-optic effect in fiber”, 2015, Proceedings Volume 9369, Photonic Instrumentation Engineering II; 936908).
Regarding claim 6, Shaw further teaches wherein the acoustic wave perturbation generator includes: 
an oscillator (paragraph [0071], an acoustic-optic modulator would comprise an oscillator, i.e. a transducer) and a signal generator (paragraph [0073] teaches a radiofrequency source that drives the acousto-optic modulator) capable of transmitting a signal to the oscillator to generate the acoustic wave perturbation to the first mode which passes through the first through hole and the second through hole and which enters into the core layer.
Shaw fails to teach the acoustic wave perturbation generator includes:
a metal block having a first through hole through which the first mode generated by the light source passes; 
the oscillator having a second through hole passing through one side and the other side of the oscillator, wherein the second through hole of the one side is joined to the first through hole, and wherein the second through hole of the other side is joined to the core layer of the first side of the optical fiber.
Yang teaches a device (Fig. 3) comprising a light source (SLED), a metal block (heat sink), an optical fiber including a core layer (“bare fiber”), a plasmon resonance layer (silver coating), an oscillator (PZT, copper horn), a signal generator (RF driver), and a detector (OSA). Yang teaches the oscillator is connected to the bare fiber (Fig. 3). Yang teaches the novel active surface plasmon polariton generation method using fiber based acousto-optic interaction demonstrated the potential of utilizing the flexibility and tunability of acousto-optic interaction in fiber to implement advanced surface plasmon polariton control functions such as selection, filtering, switching and modulation (page 7, section “Conclusion”).
Since Yang teaches a device based on fiber acousto-optic interactions, similar to Shaw, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shaw to incorporate the teachings of Yang to provide a metal block having a first through hole through which the first mode generated by the light source passes. Doing so would utilize known structures of heat sinks, as taught by Yang, which would have a reasonable expectation of improving temperature control of the acoustic wave perturbation generator, thus improving overall measurement using the sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shaw to incorporate the teachings of Yang to provide the oscillator having a second through hole passing through one side and the other side of the oscillator, wherein the second through hole of the one side is joined to the first through hole, and wherein the second through hole of the other side is joined to the core layer of the first side of the optical fiber. Doing so would utilize known structures of acousto-optic devices, as taught by Yang, which would have a reasonable expectation of successfully improving flexibility and tunability of acousto-optic interaction in the optical fiber to implement advanced surface plasmon polariton control functions such as selection, filtering, switching and modulation.

Claim 7 is  rejected under 35 U.S.C. 103 as being unpatentable over Shaw as applied to claim 1 above, and further in view of Kim et al. (US 20010033710 A1).
Regarding claim 7, Shaw fails to teach the sensor further comprising an acoustic damper connected to a second side of the optical fiber to eliminate the acoustic wave perturbation.
Kim teaches a sensor comprising an optical apparatus including an optical fiber (abstract) wherein the apparatus comprises an acoustic wave generator (Fig. 1a, elements 18, 24). Kim teaches the sensor further comprising an acoustic damper (Fig. 4, element 30) connected to a second side of the optical fiber to eliminate the acoustic wave perturbation (paragraph [0091]). Kim teaches that the acoustic damper absorbs incoming acoustic waves and minimizes reflections of the acoustic wave (paragraph [0090]). 
	Since Kim teaches an acoustic wave generator, similar to Shaw’s acousto-optic modulator, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shaw to incorporate the teachings of Kim to provide an acoustic damper connected to a second side of the optical fiber capable of eliminating the acoustic wave perturbation. Doing so would utilize known structures for optical fiber systems involving acoustics, as taught by Kim, which would have a reasonable expectation of absorbing incoming acoustic waves and minimizes reflections of the acoustic waves, thus improving overall analysis with the sensor.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Chau as applied to claim 8 above, and further in view of Yang et al. (Yang et al., “Surface plasmon polariton generation using acousto-optic effect in fiber”, 2015, Proceedings Volume 9369, Photonic Instrumentation Engineering II; 936908).
Regarding claim 11, Shaw further teaches wherein the acoustic wave perturbation generator includes: 
an oscillator (paragraph [0071], an acoustic-optic modulator would comprise an oscillator, i.e. a transducer) and a signal generator (paragraph [0073] teaches a radiofrequency source that drives the acousto-optic modulator) capable of transmitting a signal to the oscillator to generate the acoustic wave perturbation to the first mode which passes through the first through hole and the second through hole and which enters into the core layer.
Shaw fails to teach wherein the acoustic wave perturbation generator includes: 
a metal block having a first through hole through which the first mode generated by the light source passes; 
an oscillator having a second through hole passing through one side and the other side of the oscillator, wherein the second through hole of the one side is joined to the first through hole, and wherein the second through hole of the other side is joined to the core layer of the first side of the optical fiber.
Yang teaches a device (Fig. 3) comprising a light source (SLED), a metal block (heat sink), an optical fiber including a core layer (“bare fiber”), a plasmon resonance layer (silver coating), an oscillator (PZT, copper horn), a signal generator (RF driver), and a detector (OSA). Yang teaches the oscillator is connected to the bare fiber (Fig. 3). Yang teaches the novel active surface plasmon polariton generation method using fiber based acousto-optic interaction demonstrated the potential of utilizing the flexibility and tunability of acousto-optic interaction in fiber to implement advanced surface plasmon polariton control functions such as selection, filtering, switching and modulation (page 7, section “Conclusion”).
Since Yang teaches a device based on fiber acousto-optic interactions, similar to Shaw, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shaw to incorporate the teachings of Yang to provide a metal block having a first through hole through which the first mode generated by the light source passes. Doing so would utilize known structures of heat sinks, as taught by Yang, which would have a reasonable expectation of improving temperature control of the acoustic wave perturbation generator, thus improving overall measurement using the sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shaw in view of Chau to incorporate the teachings of Yang to provide the oscillator having a second through hole passing through one side and the other side of the oscillator, wherein the second through hole of the one side is joined to the first through hole, and wherein the second through hole of the other side is joined to the core layer of the first side of the optical fiber. Doing so would utilize known structures of acousto-optic devices, as taught by Yang, which would have a reasonable expectation of successfully improving flexibility and tunability of acousto-optic interaction in the optical fiber to implement advanced surface plasmon polariton control functions such as selection, filtering, switching and modulation.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Chau as applied to claim 8 above, and further in view of Kim et al. (US 20010033710 A1).
Regarding claim 12, Shaw in view of Chau fails to teach the sensor further comprising an acoustic damper connected to a second side of the optical fiber to eliminate the acoustic wave perturbation.
Kim teaches a sensor comprising an optical apparatus including an optical fiber (abstract) wherein the apparatus comprises an acoustic wave generator (Fig. 1a, elements 18, 24). Kim teaches the sensor further comprising an acoustic damper (Fig. 4, element 30) connected to a second side of the optical fiber to eliminate the acoustic wave perturbation (paragraph [0091]). Kim teaches that the acoustic damper absorbs incoming acoustic waves and minimizes reflections of the acoustic wave (paragraph [0090]). 
	Since Kim teaches an acoustic wave generator, similar to Shaw’s acousto-optic modulator, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shaw in view of Chau to incorporate the teachings of Kim to provide an acoustic damper connected to a second side of the optical fiber capable of eliminating the acoustic wave perturbation. Doing so would utilize known structures for optical fiber systems involving acoustics, as taught by Kim, which would have a reasonable expectation of absorbing incoming acoustic waves and minimizes reflections of the acoustic waves, thus improving overall analysis with the sensor.

Response to Arguments
Applicant’s arguments, see pages 7-11, filed 06/23/2022, with respect to the rejection(s) of claim 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Shaw (US 20080218736 A1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vivek (Vibhu Vivek, “Optical Switches”, TECOS GmbH, 1999, pages 1-6) teaches acousto-optic modulator is based on the elasto-optic effect, in which a material strain causes a change in the refraction index of the material and when the strain is generated by an acoustic compression or rarefaction, an AOM is formed (page 1, first paragraph). Vivek teaches that the acousto-optic effect occurs when a light beam passes through a transparent material, such as glass, in which traveling acoustic waves are also present (page 1, fourth paragraph). Vivek teaches the acousto-optic modulator comprises a piezoelectric transducer (Fig. 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY H NGUYEN/Examiner, Art Unit 1798      

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797